Appeal from a judgment setting aside a transfer of real property from the defendant Marion E. Towse to her son, Harold Towse. The property was transferred on August 15, 1925, and the deed was recorded by the son on September ninth of the same year. A few weeks prior to the date of the transfer Pariso j an infant, had been injured in a collision between the grantor’s car and another. At the time the deed was given, no claim had been made by Pariso. An action was begun in 1928 by Pariso against the grantor. Upon the first trial in 1930 his complaint was dismissed, upon the second trial in September, 1931, a judgment was obtained. It is this judgment which caused the grantor to become bankrupt. After the making of the deed, the grantor continued to maintain a substantial bank account, at least until February 28, 1929, the amount varying, but a majority of the time being more than $1,000, and at the end of 1928 it was $2,150. The grantor testified, as did the grantee, that she was indebted to him in a sum in excess of $2,000. The trial judge was in error in admitting the testimony given by the grantor in her bankruptcy proceeding as an admission against the grantee. (Williams v. Williams, 142 N. Y. 156; Lent v. Shear, 160 id. 462; Meyer v. Mayo, 196 App. Div. 78.) Judgment reversed and a new trial granted, with costs to the appellants to abide the event. This reversal is on the facts, the decision being against the weight of the evidence. It is also reversed upon the law, for the improper admission of testimony as indicated in the statement. Hill, P. J., Crapser and Heflernan, JJ., concur; Rhodes and Bliss, JJ., dissent.